Case 1:18-cr-00418-REB-JMC Document 137 Filed 04/10/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF COLORADO


    Case No. 18-cr-00418-REB-DW

    UNITED STATES OF AMERICA,

    v.

    QI LIN WU

    ___________________________________________________________________________

               REQUEST FOR NOTICE OF INTENT TO USE 404(b) EVIDENCE

    ____________________________________________________________________________


         The defendant, Qi Lin Wu, by and through his attorney of record, Stephen R.

  McCaughey, hereby requests that the government provide notice of its intent to introduce

  evidence against this defendant that is claimed to be admissible pursuant to Rule 404(b) of the

  Federal Rules of Evidence. The defendant further requests that the government provide notice of

  the nature of that evidence and the purpose for its introduction into evidence.

                 DATED this 10th day of April, 2019.



                                                                       Stephen R. McCaughey, LLC

                                                                         /s/ Stephen R. McCaughey
                                                                    Stephen R. McCaughey, #2149
                                                                     9 E. Exchange Place Suite 600
                                                                          Salt Lake City, UT 84111
                                                                        Telephone: (801) 364-6474
                                                                         Facsimile: (801) 364-5014
                                                          Email: Stephen@stephenrmccaughey.com


                                                   1
Case 1:18-cr-00418-REB-JMC Document 137 Filed 04/10/19 USDC Colorado Page 2 of 2




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 10th day of April, 2019, I electronically filed the foregoing

  REQUEST FOR NOTICE OF INTENT TO USE 404(b) EVIDENCE via CM/ECF.




                                                       /s/ Carmen Sweeney
                                                       Carmen Sweeney




                                                  2
